UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 4, 2011 FRATERNITY COMMUNITY BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 0-54271 27-3683448 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 764 Washington Boulevard, Baltimore, Maryland 21230 (Address of principal executive offices) (Zip Code) (410) 539-1313 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August 4, 2011, Fraternity Community Bancorp, Inc. (the “Company”) announced its unaudited financial results for the six months ended June 30, 2011.For more information, reference is made to the Company’s press release dated August 4, 2011, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. Item 9.01Financial Statements and Exhibits Exhibits NumberDescription 99.1Press Release dated August 4, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FRATERNITY COMMUNITY BANCORP, INC. Date: August 4, 2011 By: /s/Thomas K. Sterner Thomas K. Sterner Chairman of the Board, Chief Executive Officerand Chief Financial Officer
